Citation Nr: 1432685	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-37 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left hallux valgus with bunionectomy. 

2.  Entitlement to an initial rating higher than 10 percent for right inner ear peripheral lesion.  

3.  Entitlement to an initial rating higher than 10 percent for a thyroidectomy.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1987 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The claims were remanded by the Board in October 2009 for additional development.  On the claims decided the development has been completed.

The claim for increase for thyroidectomy is REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left hallux valgus with bunionectomy is severe and is the equivalent of amputation of the great toe.

2.  A right inner ear peripheral lesion is manifested by objective findings occasional dizziness.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for left hallux valgus with bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2013).

2.  The criteria for an initial rating higher than 10 percent for a right inner ear peripheral lesion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The appeal arises from the Veteran's disagreement with the initial ratings following the grants of service connection.  Once service connection has been, additional VCAA notice is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained service treatment records and VA records. 

In October 2009, the Board remanded the case to obtain new VA examinations.  As the development has been completed, no further action to ensure compliance is needed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 



The Veteran was afforded VA examinations.  As the reports of the examinations are based on the Veteran's medical history and describes the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In May 2014, the Veteran's representative argued that the Veteran should be afforded a new examination, because of the passage of time since the Veteran was last examined by VA. 

The passage of time alone does not trigger the need for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (although evidence submitted between the date of the regional office's decision and the Board's review of the decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between the events does not).  Rather a reexamination is required when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a). 

As there is no such evidence, a remand for a reexamination is not warranted. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93   (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.



Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Rating Criteria

Left hallux valgus with bunionectomy is currently rated 10 percent under Diagnostic Codes 5003 and 5280. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for limitation of motion with satisfactory evidence of painful motion. 

Under Diagnostic Code 5280, unilateral hallux valgus is assigned a 10 percent rating if severe, if equivalent to amputation of the great toe; or if operated on with resection of metatarsal head.  The maximum disability rating assignable under Diagnostic Code 5280 is 10 percent.  Diagnostic Code 5281 for hallux rigidus is rated under the same criteria.  

Another potentially applicable Diagnostic Code is Diagnostic Code 5284.  Under Diagnostic Code 5284, other foot injury is rated 10 percent for moderate disability; 20 percent rating for moderately severe disability, and 30 percent rating for severe disability.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 

Loss of use of a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. 





The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis, for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; or (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 38 C.F.R. § 4.63.

In January 2007 on VA examination, the Veteran complained of constant localized pain in the left great toe.  It was noted that the incision from the bunionectomy in November 2006 had not healed completely.  

Physical examination of the left toe revealed tenderness, but not pes planus or pes cavus.  There was no hammer toe or Morton's metatarsalgia.  Hallux valgus was present and the degree of angulation was slight.  There was resection of the metatarsal head.  Hallux rigidus was not present.  There was no limitation observed with standing or walking.  Gross examination of the muscles was within normal limits.  X-rays revealed post-operative bunionectomy with a "K-wire" placement in the distal first metatarsal joint across a well-healing surgical sight with mild hallux valgus and soft tissue swelling.  

On VA examination in February 2008, the Veteran stated that she had foot pain on a daily basis.  She denied stiffness or swelling and denied aggravation of symptoms in changing weather.  She denied flare-ups of her symptoms.  The Veteran stated that she used foot inserts.  While the Veteran refused to specify the nature of her job, she did state that she could do her job without difficulty, but that her ability to stand and walk for long periods was affected.  She stated that her activities of daily living were not affected.



On physical examination, there was a well-healed scar without tenderness over the first metatarsophalangeal joint.  There was a slight decrease in sensation at the surgical site extending to the great toe.  There was no painful motion, abnormal weight bearing, weakness or instability noted.  The Veteran did have hallux valgus on the first metatarsophalangeal joint to fifteen degrees.  There was still hallux valgus despite a previous bunionectomy.  X-rays revealed degenerative changes without fracture or malalignment.  The plantar arch was preserved.  There was no erosive change.  

In May 2009, the Veteran testified that she had to wear closed shoes, because she could not use her left big toe to grasp on to an opened toed shoe.  

In December 2009 on VA examination, the Veteran complained of loss of balance with numbness as a result of the bunionectomy.  The Veteran stated that she was employed.  She did not report an effect on her occupation or daily living and did not report flare-ups.  She stated that her foot did not affect standing or walking.  She explained that if she did not wear closed shoes she lost her balance.  

Physical examination revealed skin without corns, callus or edema, there was no pes planus.  There was no pain or manipulation of the midline Achilles tendon, there was no painful motion.  There was restriction of the first MTP joint and dorsiflexion was from 0 to 10 degrees without pain.  Plantar flexion was from 0 to 10 degrees without pain active and passive motion, there was no abnormal weight bearing.  There was tenderness between the first and second metatarsals.  There was no weakness or instability.  X-rays revealed arthritis.  The VA examiner stated that there was moderately severe functional impairment associated with the left foot.  








Analysis 

The current 10 percent rating is the maximum rating for a hallux valgus deformity with resection of the metatarsal head, which also equates to severe impairment, equivalent to amputation of the toe. 

As for another potentially applicable Diagnostic Code, Diagnostic Code 5284 provides a 20 percent rating for a moderately severe foot injury. 

While the Veteran complains of pain, no limitation was observed with standing or walking on VA examination in January 2007.  On VA examination in February 2008, the Veteran denied stiffness or swelling or aggravation of symptoms in changing weather.  She denied flare-ups.  The Veteran stated that she could do her job without difficulty, but that her ability to stand and walk for long periods was affected.  She stated that her activities of daily living were not affected.  There was no painful motion, abnormal weight bearing, weakness, or instability noted.  

In December 2009 on VA examination, the Veteran complained of loss of balance with numbness as a result of the bunionectomy.  The Veteran stated that she was employed.  She did not report an effect on her occupation or daily living and did not report flare-ups.  She stated that her foot did not affect standing or walking.  She explained that if she did not wear closed shoes she lost her balance.  

Physical examination revealed skin without corns, callus or edema, there was no pes planus.  There was no pain or manipulation of the midline Achilles tendon, there was no painful motion.  There was no abnormal weight bearing.  There was no weakness or instability. 







Although VA examiner in 2009 characterized the disability as moderately severe, the characterization is not supported by the objective findings.  And the left hallux valgus deformity does not more nearly approximate or equate to the criterion of a moderately severe foot injury under Diagnostic Code 5284, because there is no evidence instability, weakness, abnormal weight bearing, or limitations on standing. 

The Board concludes that the current disability picture is one of no more than moderate foot impairment under Diagnostic Code 5284, and that the criterion for the next higher rating has not been met.  And separate ratings under Diagnostic Codes 5280 and 5284 are not permissible, because rating the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14. 

As the preponderance of the evidence is against a schedular rating higher than 10 percent, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Inner Ear 

Evidence 

In March 2008 on VA examination, the Veteran complained of vertigo since 2000.  It was noted that a workup in 2004 revealed a right vestibular weakness of 40 percent.  A MRI was normal.  She complained vertigo daily which caused her to stagger.  In November 2008, VA records included a note that the Veteran complained of constant dizziness and staggering since 2000.  In May 2009, the Veteran testified that her dizziness caused nausea.

In June 2009, it was noted that the Veteran had one episode of vertigo in the month prior.  In January 2010 on VA examination, the Veteran complained of dizziness to some degree every day, but bouts of vertigo with a cerebellar gait had lessened to about one a month.  



It was noted that the Veteran did not have tinnitus with the bouts of vertigo and cerebellar gait.  The impression was Meniere's disease of the right ear currently in significant remission.

Analysis

Pursuant to Diagnostic Code 6204, an inner ear disability, peripheral vestibular disability, is rated 10 percent for occasional dizziness and a 30 percent rating is assigned for dizziness and occasional staggering.  The note accompanying the rating criteria states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  

Although the Veteran complained of dizziness and occasional staggering, there is no objective evidence of staggered gait during the period of the appeal.  In the absence of such evidence the findings do not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 6204.  There is no other applicable Diagnostic Code.  

As the preponderance of the evidence is against a schedular rating higher than 10 percent, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  


This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, findings are encompassed by the schedular rating criteria.  
In other words, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule. 

For this reason, the disability pictures are encompassed by the Rating Schedule, and the assigned schedular ratings are adequate, and no referral for an extraschedular rating is required under 38 C.F.R. §3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability, and as the evidence reflects that the Veteran is currently employed, the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).







ORDER

An initial rating higher than 10 percent for left hallux valgus with bunionectomy is denied. 

An initial rating higher than 10 percent for right inner ear peripheral lesion is denied.  


REMAND

On the claim for increase for a thyroidectomy, a reexamination under 38 C.F.R. § 3.327 is necessary to verify the severity of the disability.

Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the severity of the thyroidectomy.  

The Veteran's file must be made available to the VA examiner for review.  

2.  After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


